Case 2:20-cv-02354-CCC-ESK Document 12 Filed 10/26/20 Page 1 of 5 PageID: 191




**NOT FOR PUBLICATION**


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 AIDEN BAE and YOONHA JUNG,
                                               Case No. 20–cv–02354–CCC–ESK
              Plaintiffs,

       v.
                                                     OPINION AND ORDER
 VIRGINIA TRANSPORTATION
 CORP. and JOSEPH CAMISA, JR.,

              Defendants.


CECCHI, District Judge.

      DEFENDANTS, Virginia Transportation Corp. (VTC) and Joseph Camisa, Jr.
(Camisa), removed this case from New Jersey state court pursuant to this Court’s
diversity jurisdiction under 28 U.S.C. § 1332. (ECF No. 1.) Plaintiffs now move
pursuant to 28 U.S.C. § 1447(c) to remand this case to state court based upon lack of
diversity of citizenship. (ECF No. 8 through ECF No. 8–7.) Defendants oppose the
motion to remand. (ECF No. 9.) Plaintiffs have replied to defendants’ opposition.
(ECF No. 11; ECF No. 11–1.) This Court will resolve the motion to remand upon
review of the papers and without oral argument. See Fed.R.Civ.P. 78(b); see also
L.Civ.R. 78.1(b). This Court: (a) grants the motion to remand; and (b) remands this
case to New Jersey state court. The reasoning for this holding is as follows:
      1.     Plaintiffs originally brought this case in the Superior Court of New
Jersey in Hudson County. The operative complaint contains allegations of personal
injuries arising from a vehicular collision on July 1, 2019 between: (a) a sport utility
vehicle driven by plaintiff Aiden Bae; and (b) a tractor-trailer (Tractor-Trailer) driven
by Camisa allegedly during the course of his employment with VTC. (ECF No. 1 at
ECF pp. 8–15; see also ECF No. 8–2 at ECF p. 2 (New Jersey Police crash
investigation report (Police Report)).)
Case 2:20-cv-02354-CCC-ESK Document 12 Filed 10/26/20 Page 2 of 5 PageID: 192




      2.     Plaintiffs allege in the operative complaint that Camisa “so negligently
operated his said motor vehicle in that … [Camisa] negligently failed to observe traffic
as he carelessly changed lanes from the middle lane to the left lane violently striking
the plaintiff’s vehicle, causing [p]laintiff to suffer and sustain the injuries and other
damages.” (ECF No. 1 at ECF p. 9.)
      3.     Defendants removed this case to this Court based upon complete
diversity, because: (a) both plaintiffs are considered to be citizens of New Jersey
pursuant to 28 U.S.C. § 1332(a)(1); and (b) defendant VTC is deemed to be a citizen
of Rhode Island pursuant to 28 U.S.C. § 1332(c)(1). (See ECF No. 1 at ECF p. 3.)
However, defendant Camisa is a New Jersey citizen, as reflected by the Police Report
and plaintiffs’ affidavit of service of process upon him. (ECF No. 8–2 at ECF p. 2
(Police Report listing Camisa’s New Jersey domicile); ECF No. 8–5 at ECF p. 2
(affidavit of service indicating Camisa was personally served at a New Jersey
residence that is his domicile).)
      4.     Defendants argue that plaintiffs fraudulently joined Camisa to this case
for the sole purpose of avoiding a removal to federal court by defeating diversity
jurisdiction, and that this Court should disregard Camisa’s citizenship because VTC
is “the actual Defendant sued.” (ECF No. 9 at ECF p. 2 (opposition brief); see also
ECF No. 1 at ECF p. 3 (asserting in the notice of removal the “sole party” that “could
be liable is VTC”).)
      5.     To show that plaintiffs fraudulently joined Camisa solely to defeat
removal based on diversity jurisdiction, defendants as “the removing part[ies] carr[y]
a heavy burden of persuasion.” Batoff v. State Farm Ins. Co., 977 F. 2d 848, 851 (3d
Cir. 1992) (internal quotation marks and citations omitted). Camisa’s joinder is
fraudulent only if “there is no reasonable basis in fact or colorable ground supporting
the claim against the joined defendant[, i.e., Camisa], or no real intention in good
faith to prosecute an action against … [Camisa] or seek a joint judgment.” Id.
(internal quotation marks and citations omitted). In engaging in this analysis, this
Court must resolve all contested factual and legal issues in plaintiffs’ favor, and then




                                           2
Case 2:20-cv-02354-CCC-ESK Document 12 Filed 10/26/20 Page 3 of 5 PageID: 193




remand this case “if there is even a possibility that a [New Jersey] state court would
find that the complaint states a cause of action against … the resident defendant[],”
i.e., Camisa. Id. (internal quotation marks and citations omitted).
      6.     The standard for addressing the issue of fraudulent joinder is not the
same as the standard for addressing either dismissal for failure to state a claim or
summary judgment. See In re Briscoe, 448 F.3d 201, 217–18 (3d Cir. 2006) (holding
a district court cannot delve into the merits of a claim in a fraudulent-joinder inquiry);
Batoff, 977 F.2d at 852 (holding a district court errs in a fraudulent-joinder analysis
if it delves into the merits of the claim asserted against the defendant in issue). An
inquiry under a motion to dismiss or for summary judgment “is more searching than
that permissible when a party makes a claim of fraudulent joinder.” Batoff, 977 F.2d
at 852. As a fraudulent-joinder analysis is not as “penetrating,” the rejection of a
fraudulent-joinder argument does not guarantee that the claim will withstand a
motion to dismiss for failure to state a claim on the merits, a motion for summary
judgment, or a trial. Id. at 853.
      7.     There is much more than a mere possibility that a New Jersey state
court could find that plaintiffs have asserted a viable negligence claim under New
Jersey state law against Camisa, as it is undisputed that Camisa was the driver of
the Tractor-Trailer that collided with Bae’s vehicle. Furthermore, for plaintiffs to
not join Camisa to this case as a defendant could be a tactical error, because in an
action to recover damages for injuries caused by negligence:
             it is not unusual for a plaintiff to name the employer that
             may be liable under respondeat superior and the employee
             who engaged in the conduct at issue. Indeed, it is proper
             for the plaintiff to name the employee in order to be afforded
             protection from the possibilities, among others, that (1) the
             employer may disavow culpability for the conduct, (2) the
             employee may not cooperate with discovery or other aspects
             of litigation if the employee is not named, or (3) the
             employee may no longer be employed by that employer.

Acerra v. Whirlpool Corp., No. 09–05402, 2010 WL 1265198, at *1 (D.N.J. Mar. 26,
2010); see also Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 762



                                            3
Case 2:20-cv-02354-CCC-ESK Document 12 Filed 10/26/20 Page 4 of 5 PageID: 194




(1989) (holding that a defendant employee who performs an allegedly tortious act
may still be found to be individually liable, even if that employee was acting on the
defendant employer’s behalf and realized no personal benefit). Joining Camisa as a
defendant is advisable even if the claims asserted against him are not ultimately
successful and if VTC is ultimately found to be completely liable. See Lappe v.
Target Corp., No. 15–00007, 2016 WL 6305949, at *6 (D.N.J. Oct. 27, 2016) (holding
if an injury is caused by an employee’s negligent conduct during the course of his
employment, then a plaintiff may choose to bring an action against the employee and
the employer jointly, even if the negligence complained of is the same); see also Carter
v. Reynolds, 175 N.J. 402, 417 (N.J. 2003) (holding an employer defendant to be
vicariously liable for the negligent driving of the employee-driver defendant, but
holding such a determination requires “a fact-intensive inquiry”).
      8.     Furthermore, this Court has scoured defendants’ brief filed in opposition
to the motion to remand (see ECF No. 9), and has not found evidence that plaintiffs
are proceeding in bad faith against Camisa. In fact, by personally serving Camisa
with process (see ECF No. 8–5 at ECF p. 2), plaintiffs have demonstrated a good-
faith intention to proceed against him. See Abels v. State Farm Fire & Cas. Co., 770
F.2d 26, 32 (3d Cir. 1985) (holding the claims in an action asserted against “Doe
defendants” survived fraudulent-joinder analysis, as plaintiffs were endeavoring to
proceed against those defendants and to conduct discovery).
      9.     The cases cited by defendants are of no moment, as not one holds that
the act of joining an allegedly tortious employee and his employer simultaneously as
defendants in an action to recover damages for personal injuries is indicative of
fraudulent intent to avoid removal to a federal court by a plaintiff. Accordingly,




                                           4
Case 2:20-cv-02354-CCC-ESK Document 12 Filed 10/26/20 Page 5 of 5 PageID: 195




      IT IS on this 26th day of October 2020, ORDERED that:
      1.    Plaintiffs’ motion to remand this case to New Jersey state court (ECF
No. 8) is GRANTED.
      2.    This action is REMANDED to the Superior Court of New Jersey,
Hudson County, under New Jersey Superior Court Docket No. HUD–L–000426–20.
      3.    The Clerk of the Court will CLOSE this case.




                                                CLAIRE C. CECCHI, U.S.D.J.




                                       5
